Case 1:18-cv-00210-RA-SN Document 27 Filed 12/13/18 Page 1 of 12

1~ du

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Leonel Alrnonte Tello, et al., X: 1:18-cv-0021£(\);-i1;§:'% ‘E§` iii §§ 2
Plaintiffs, z l 7
V. ANSWER TO COMPLAINT
74 Fifth Ave Market, Corp., et al. l
Defendants.
X.

 

Defendant, BYUNG LIM (a.k.a. BRUCE LIM), respectfully submits the following
Answer in response to Plaintiff"s Complaintl:
1. Admits the allegations in Paragraph 1 of the Complaint.
2. Admits the allegations in Paragraph 2 of the Complaint.
3. Admits the allegations in Paragraph 3 of the Complaint.
4. Admits the allegations in Paragraph 4 of the Complaint.
5. Admits the allegations in Paragraph 5 of the Complaint.
6. Denies the allegations in Paragraph 6 of the Complaint.

7. Denies the allegations in Paragraph 7 of the Complaint.

 

8. Denies the allegations in Paragraph 8 of the Complaint.
9. Denies the allegations in Paragraph 9 of the Complaint.
10. Denies the allegations in Paragraph lO of the Complaint.

11. Denies the allegations in Paragraph ll of the Complaint.

 

1 This document was prepared With the assistance of the New York Legal Assistance Group’s
Legal Clinic for Pro Se Litigants in the SDNY.

l

- Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 2 of 12

12. Paragraph 12 of the Complaint does not require a response. It is a recitation of
the basis for the Complaint. To the extent that it requires a response, Defendant denies the
allegations in Paragraph 12 of the Complaint.

13. Denies the allegations contained in Paragraph 13 of the Complaint, except admits
that Plaintiff purports to proceed as stated therein.

14. Paragraph 14 of the Complaint calls for a legal conclusion and therefore requires
no response.

15. Paragraph 15 of the Complaint calls for a legal conclusion and therefore requires
no response.

16. Admits the allegations in Paragraph 16 of the Complaint.

17. Admits the allegations in Paragraph 17 of the Complaint.

18. Denies the allegations contained in Paragraph 18 of the Complaint, except admits
that Plaintiff purports to proceed as stated therein.

19. Admits the allegations in Paragraph 19 of the Complaint.

20. Admits the allegations in Paragraph 20 of the Complaint.

21. Admits the allegations in Paragraph 21 of the Complaint.

22. Denies that he has an ownership interest in Defendant Corporations, and admits
the rest of the allegations in Paragraph 22 of the Complaint.

23. Admits the allegations in Paragraph 23 of the Complaint.

24. Denies that he has an ownership interest in Defendant Corporations, and admits
the rest of the allegations in Paragraph 24 of the Complaint.

25. Admits the allegations in Paragraph 25 of the Complaint.

26. Admits the allegations in Paragraph 26 of the Complaint.

l l

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 3 of 12

27.

110 I’€SpOIlSC.

28.

no response.

29.

30.

110 I`€SpOI'lS€.

31.

32.

Paragraph 27 of the Complaint calls for a legal conclusion and therefore requires

Paragraph 28 of the Complaint calls for a legal conclusion and therefore requires

Denies the allegations in Paragraph 29 of the Complaint.

Paragraph 30 of the Complaint calls for a legal conclusion and therefore requires

Admits the allegations in Paragraph 31 of the Complaint.

The first sentence of Paragraph 32 of the Complaint calls for a legal conclusion

and therefore requires no response. Denies the allegations in the second sentence in Paragraph

32 of the Complaint.

33.

34.

Admits the allegations in Paragraph 33 of the Complaint.

Denies the allegations contained in Paragraph 34 of the Complaint, except admits

that Plaintiff purports to proceed as stated therein.

35.

36.

37.

38.

39.

40.

41.

42.

43.

Admits the allegations in Paragraph 35 of the Complaint.
Admits the allegations in Paragraph 36 of the Complaint.
Denies the allegations in Paragraph 37 of the Complaint.
Admits the allegations in Paragraph 38 of the Complaint.
Denies the allegations in Paragraph 39 of the Complaint.
Denies the allegations in Paragraph 40 of the Complaint.
Denies the allegations in Paragraph 41 of the Complaint.
Admits the allegations in Paragraph 42 of the Complaint.

Denies the allegations in Paragraph 43 of the Complaint.

l l . l 1 ,,,., \ l

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 4 of 12

/

44. Denies the allegations in Paragraph 44 of the Complaint.

45. Denies the allegations in Paragraph 45 of the Complaint.

46. Denies the allegations in Paragraph 46 of the Complaint.

47. Denies the allegations in Paragraph 47 of the Complaint.

48. Admits that Defendants required Plaintiff to sign a document before receiving his
wages, but denies the rest of the allegations in Paragraph 48 of the Complaint.

49. Denies the allegations in Paragraph 49 of the Complaint.

5 0. Paragraph 50 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent a response is required, denies the allegations in Paragraph 50 of the
Complaint.

51. Denies the allegations in Paragraph 51 of the Complaint.

52. Paragraph 52 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent a response is required, denies the allegations in Paragraph 52 of the
Complaint.

53. Denies the allegations in Paragraph 53 of the Complaint.

54. Denies the allegations in Paragraph 54 of the Complaint.

5 5. Denies the allegations in Paragraph 55 of the Complaint.

56. Denies the allegations in Paragraph 56 of the Complaint.

57. Denies the allegations in Paragraph 57 of the Complaint.

58. Admits that Defendants required Plaintiff to sign a document before receiving his
wages, but denies the rest of the allegations in Paragraph 58 of the Complaint.

59. Denies the allegations in Paragraph 59 of the Complaint.

60. Admits the allegations in Paragraph 60 of the Complaint.

1

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 5 of 12

61. Denies the allegations in Paragraph 61 of the Complaint.

62. Denies the allegations in Paragraph 62 of the Complaint.

63. Denies the allegations in Paragraph 63 of the Complaint.

64. Denies the allegations in Paragraph 64 of the Complaint.

65. Paragraph 65 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 65 of the Complaint.

66. Paragraph 66 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 66 of the Complaint.

67. Paragraph 67 of the Complaint does not require a response. It is a recitation of
the basis for the Complaint. To the extent that it requires a response, Defendant denies the
allegations in Paragraph 67 of the Complaint.

68. Paragraph 68 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 68 of the Complaint.

69. Paragraph 69 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 69 of the Complaint.

70. Defendant incorporates by reference the allegations set forth in the above

proceeding paragraphs as if fully and completely set forth herein.

l l l

 

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 6 of 12

7l. Paragraph 71 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent a response is require, admits the allegations in Paragraph 71 of the
Complaint.

72. Admits the allegations in Paragraph 72 of the Complaint.

73. Paragraph 73 of the Complaint calls for a legal conclusion and therefore requires
no response.

74. Paragraph 74 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 74 of the Complaint.

75. Paragraph 75 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 75 of the Complaint.

76. Paragraph 76 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 76 of the Complaint.

77. Defendant incorporates by reference the allegations set forth in the above
proceeding paragraphs as if fully and completely set forth herein.

78. Paragraph 78 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 78 of the Complaint.

79. Paragraph 79 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in

Paragraph 79 of the Complaint.

l…l ,r

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 7 of 12

' '\

80. Paragraph 80 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 80 of the Complaint.

81. Defendant incorporates by reference the allegations set forth in the above
proceeding paragraphs as if fully and completely set forth herein.

82. Paragraph 82 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 82 of the Complaint.

83. Paragraph 83 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 83 of the Complaint.

84. Paragraph 84 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 84 of the Complaint.

85. Defendant incorporates by reference the allegations set forth in the above
proceeding paragraphs as if fully and completely set forth herein.

86. Paragraph 86 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in
Paragraph 86 of the Complaint.

87. Paragraph 87 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in

Paragraph 87 of the Complaint.

 

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 8 of 12

88. Defendant incorporates by reference the allegations set forth in the above
proceeding paragraphs as if fully and completely set forth herein.

89. Paragraph 89 of the Complaint calls for a legal conclusion and therefore requires
no response, To the extent that it requires a response, Defendant denies the allegations in
Paragraph 89 of the Complaint.

90. Paragraph 90 of the Complaint calls for a legal conclusion and therefore requires
no response, To the extent that it requires a response, Defendant denies the allegations in
Paragraph 90 of the Complaint.

91. Defendant incorporates by reference the allegations set forth in the above
proceeding paragraphs as if fully and completely set forth herein.

92. Paragraph 92 of the Complaint calls for a legal conclusion and therefore requires
no response, To the extent that it requires a response, Defendant denies the allegations in
Paragraph 92 of the Complaint.

93. Paragraph 93 of the Complaint calls for a legal conclusion and therefore requires
no response, To the extent that it requires a response, Defendant denies the allegations in
Paragraph 93 of the Complaint.

94. Defendant incorporates by reference the allegations set forth in the above
proceeding paragraphs as if fully and completely set forth herein.

95. Paragraph 95 of the Complaint calls for a legal conclusion and therefore requires
no response. To the extent that it requires a response, Defendant denies the allegations in

Paragraph 95 of the Complaint.

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 9 of 12

96. Paragraph 96 of the Complaint calls for a legal conclusion and therefore requires
no response, To the extent that it requires a response, Defendant denies the allegations in
Paragraph 96 of the Complaint.

AFFIRMATIVE DEFENSES
First Afflrmative Defense
l. The Complaint fails to state a claim upon which relief may be granted
Second Afflrmative Defense
2. Plaintiff’s claims are barred, in whole or in part, by the applicable statute of limitations
Third Afflrmative Defense
3. Defendant invokes the defenses, protections and limitations of the Fair Labor Standards
Act, 29 U.S.C. §201 et seq. (“FLSA”).
Fourth Affirmative Defense
4. At all times, Defendant acted in good faith and had reasonable grounds for believing
his actions were in compliance with the FLSA.
Fifth Affirmative Defense
5. Defendant did not know or show reckless disregard for whether his conduct
was prohibited by the FLSA.
Sixth Afflrmative Defense
6. This action is barred to the extent Plaintiff seeks recovery for time that is not
compensable time, i.e. “hours worked” under the FLSA.
Seventh Affirmative Defense
7. In the alternative, Defendant is entitled to offset monies or other consideration paid or

provided to Plaintiff by Defendants for periods in which Plaintiff was not engaged to

l

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 10 of 12

work.

Eighth Affirmative Defense
8. To the extent that Plaintiff may seek punitive damages, Plaintiff’s recovery is limited
by applicable provisions of the FLSA. Any award of punitive damages to Plaintiff in this
case would be in violation of the FLSA

Ninth Afflrmative Defense
9. Plaintiff is not entitled to punitive/liquidated damages as Defendants did not act or fail
to act in a manner sufficient to give rise to punitive/liquidated damages liability.

Tenth Afflrmative Defense
10. Without assuming the burden of proof, Plaintiffs were compensated for all hours
worked in excess of 40 hours in any particular workweek (as Plaintiff reported his time
worked) at a rate not less than that set forth by the overtime provisions of the FLSA.

Eleventh Affirmative Defense
l 1. Without assuming the burden of proof, Defendants complied with all recordkeeping
requirements of the FLSA.
Twelfth Afflrmative Defense
12. The Plaintiff’s claims are estopped by the submission of his own time
records, for which Defendant compensated him for all overtime worked and claimed
Thirteenth Affirmative Defense

13. Without assuming the burden of proof, Plaintiffs and members of the purported class
or collective action are not similarly situated. The potential claims of the purported class
members reflect variability.

Fourteenth Affirmative Defense

10

|

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 11 of 12

14. Plaintiffs have failed to mitigate their alleged damages.
Fifteenth Affirmative Defense
15. Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or laches.
Sixteenth Affrrmative Defense
l6. Some or all of Plaintiffs claims are barred by accord and satisfaction, settlement
and/or payment and release.
Seventeenth Affirmative Defense
17. Defendants’ actions were in good faith conformity with and/or reliance on
administrative regulation, order, ruling, approval, interpretation, or practice of the
Department of Labor.
Eighteenth Affirmative Defense
18. Defendants reserve the right to assert further affirmative defenses as they become
evident through discovery investigation
Nineteenth Affirmative Defense
19. All actions taken by Defendants with respect to Plaintiff were supported by legitimate
business reasons.
PRAYER FOR RELIEF
WHEREFORE Defendant respectfully requests that this Court dismiss all claims by
Plaintiff against Defendant, with prejudice, and that this Court grant such other and

further relief, legal and equitable, including attorney’s fees, as it deems just and proper.

Date: /¢Q`//§/?-Y/cp/ %

Byung Lim
Defendant Pro Se
18 Executive Dr.

11

Case 1:18-cv-OO210-RA-SN Document 27 Filed 12/13/18 Page 12 of 12

New Hyde Park, NY 11040
blim o tonline.net
917-405-2160

12

